Exhibit C

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUED UPON ITS
EXERCISE ARE SUBJECT TO THE RESTRICTIONS ON
TRANSFER SET FORTH IN SECTION 5 OF THIS WARRANT

Warrant No. J-001 Number of Shares: [          ]
(subject to adjustment)

Date of Issuance: [          ], 2007

Original Issue Date (as defined in subsection
2(a)): [          ], 2007

Derma Sciences Inc.

Common Stock Purchase Warrant

(Void after [           ], 2012)

        Derma Sciences Inc., a Pennsylvania corporation (the “Company”), for
value received, hereby certifies that [          ], or its registered assigns
(the “Registered Holder”), is entitled, subject to the terms and conditions set
forth below, to purchase from the Company, at any time or from time to time on
or after June 1, 2008 and on or before 5:00 p.m. (Eastern time) on May 31, 2013
(the “Exercise Period”), [          ] shares of Common Stock, $.01 par value per
share, of the Company (the “Common Stock”), at a purchase price of $0.77 per
share. The shares purchasable upon exercise of this Warrant, and the purchase
price per share, each as adjusted from time to time pursuant to the provisions
of this Warrant, are hereinafter referred to as the “Warrant Shares” and the
“Purchase Price,” respectively. This Warrant is one of a series of Warrants
issued by the Company in connection with a private placement of Common Stock and
of like tenor, except as to the number of shares of Common Stock subject thereto
(collectively, the “Company Warrants”). Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated __________, 2007, among the
Company and the purchasers signatory thereto.

        1. Exercise.

        (a) Exercise for Cash. The Registered Holder may, at its option, elect
to exercise this Warrant, in whole or in part and at any time or from time to
time during the Exercise Period by delivery of a duly executed facsimile copy of
the with the purchase form appended hereto as Exhibit I, duly executed by or on
behalf of the Registered Holder, to the Company at the principal office of the
Company, or at such other office or agency of the Company as it may designate by
notice in writing to the Registered Holder at the address of the Registered
Holder appearing on the books of the Company; and, within 3 trading days of the
date of the purchase form is delivered to the Company, the Company shall have
received payment, in full, of the Purchase Price in respect of the number of
Warrant Shares thereby purchased upon such exercise by wire transfer or
cashier's check drawn on a United States bank in lawful money of the United
States. A facsimile signature of the Registered Holder on the purchase form
shall

--------------------------------------------------------------------------------


be sufficient for purposes of exercising this Warrant. Notwithstanding anything
herein to the contrary, the Registered Holder shall not be required to
physically surrender this Warrant to the Company until the Registered Holder has
purchased all of the Warrant Shares available hereunder and the Warrant has been
exercised in full, in which case, the Registered Holder shall surrender this
Warrant to the Company for cancellation within 3 trading days of the date the
final purchase form is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Registered Holder and the
Company shall maintain records showing the number of Warrant Shares purchased
and the date of such purchases. The Company shall deliver any objection to any
purchase form within 1 trading day of receipt of such notice.

        (b) Cashless Exercise.

        (i) At any time during the Exercise Period, when the resale of the
Warrant Shares by the Registered Holder is not registered pursuant to an
effective registration statement filed with the Securities and Exchange
Commission under the Securities Act, the Registered Holder may, at its option,
elect to exercise this Warrant, in whole or in part, on a cashless basis, by
delivery of a duly executed facsimile copy of the with the purchase form
appended hereto as Exhibit I duly executed by or on behalf of the Registered
Holder, to the Company at the principal office of the Company, or at such other
office or agency of the Company as it may designate by notice in writing to the
Registered Holder at the address of the Registered Holder appearing on the books
of the Company, by canceling a portion of this Warrant in payment of the
Purchase Price payable in respect of the number of Warrant Shares purchased upon
such exercise. In the event of an exercise pursuant to this subsection 1(b), the
number of Warrant Shares issued to the Registered Holder shall be determined
according to the following formula:

X = Y(A-B)
A  


Where:  X =   the number of Warrant Shares that shall be issued to the
Registered Holder;   Y =   the number of Warrant Shares for which this Warrant
is being exercised (which shall include both the number of Warrant Shares issued
to the Registered Holder and the number of Warrant Shares subject to the portion
of the Warrant being cancelled in payment of the Purchase Price);   A =   the
Fair Market Value (as defined below) of one share of Common Stock as of the date
prior to the Exercise Date; and   B =   the Purchase Price then in effect.


        (ii)      “Fair Market Value” means, for any security as of any date,
the average of the closing sale prices for such security for the immediately
preceding five trading days on the Nasdaq OTC Bulletin Board, as reported by
Bloomberg, or, if the Nasdaq OTC Bulletin Board

--------------------------------------------------------------------------------


begins to operate on an extended hours basis and does not designate the closing
sale price then the average of the last sale price of such security prior to
4:00:00 p.m., New York time, for the immediately preceding five trading days, as
reported by Bloomberg, or, if the Nasdaq OTC Bulletin Board is not the principal
securities exchange or trading market for such security, the average of the last
sale prices of such security for the immediately preceding five trading days on
the principal securities exchange or trading market where such security is
listed or traded as reported by Bloomberg, or if the foregoing do not apply, the
average of the last sale prices of such security for the immediately preceding
five trading days in an over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last sale price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security for the immediately preceding five trading days
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Fair Market Value cannot be calculated for a
security on a particular date on any of the foregoing bases, the Fair Market
Value of such security on such date shall be the fair market value as mutually
determined by the Company and the Registered Holder. If the Company and the
Registered Holder are unable to agree upon the Fair Market Value of such
security, then such dispute shall be resolved pursuant to Section 13. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

        (iii)      Notwithstanding anything herein to the contrary, at the
conclusion of the Exercise Period, this Warrant shall be automatically exercised
via cashless exercise pursuant to this Section 1(b).

         (c)     Exercise Date. Each exercise of this Warrant shall be deemed to
have been effected immediately prior to the close of business on the day on
which the purchase form shall have been delivered to the Company as provided in
subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(d) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.

        (d)      Issuance of Certificates. As soon as practicable after the
exercise of this Warrant, and in any event within three trading days thereafter
(the “Delivery Deadline”), the Company, at its expense, will cause to be issued
in the name of, and delivered to, the Registered Holder, or as the Registered
Holder (upon payment by the Registered Holder of any applicable transfer taxes)
may direct:

        (i)      if exercised in whole, a certificate or certificates for the
number of full Warrant Shares to which the Registered Holder shall be entitled
upon such exercise plus, in lieu of any fractional share to which the Registered
Holder would otherwise be entitled, cash in an amount determined pursuant to
Section 3 hereof; provided that in the event the Company’s transfer agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Registered Holder in connection with
the Registered Holder’s sale of such Warrant Shares pursuant to an effective
registration statement under the Securities Act or an exemption from the
registration requirements of the Securities Act, the Company shall credit such
aggregate number of shares of Common Stock to which the Registered Holder is
entitled pursuant to such exercise to the Registered Holder’s or its

--------------------------------------------------------------------------------


designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system; and

        (ii)      if exercise in part, at the request of a Registered Holder, a
new warrant or warrants (dated the date hereof) of like tenor, calling in the
aggregate on the face or faces thereof for the number of Warrant Shares equal
(without giving effect to any adjustment therein) to the number of such shares
called for on the face of this Warrant minus the number of Warrant Shares for
which this Warrant was so exercised (which, in the case of an exercise pursuant
to subsection 1(b), shall include both the number of Warrant Shares issued to
the Registered Holder pursuant to such partial exercise and the number of
Warrant Shares subject to the portion of the Warrant being cancelled in payment
of the Purchase Price).

        (e)      Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Exercise. If the Company shall fail to deliver or cause to be
delivered for any reason or no reason the shares of Common Stock by the Delivery
Deadline, then in addition to all other remedies available to the Registered
Holder, if on or after the trading day immediately following the Delivery
Deadline the Registered Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Registered Holder of shares of Common Stock that were to be represented by the
shares of Common Stock to be issued as provided for above (a “Buy-In”), then,
provided as of such purchase date the Registered Holder had not received such
shares of Common Stock, the Company shall, within three (3) business days after
written request by the Registered Holder and in the Registered Holder’s
discretion, either (i) pay cash to the Registered Holder in an amount equal to
the purchase price (including brokerage commissions, if any) paid by the
Registered Holder for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the Company’s obligation to issue such shares of Common
Stock shall terminate, and (ii) at the option of the Registered Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or promptly honor its obligation to deliver
to the Registered Holder a certificate or certificates representing such shares
of Common Stock and pay cash to the Registered Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Fair Market Value on the Delivery
Deadline. Nothing herein shall limit a Registered Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

        (f)     Rescission Rights. If the Company fails to cause its transfer
agent to transmit to the Registered Holder a certificate or certificates
representing the Warrant Shares pursuant to this Section 1 by the Delivery
Deadline, then the Registered Holder will have the right to rescind such
exercise.

        (g)     Charges, Taxes and Expenses. Issuance of certificates for
Warrant Shares shall be made without charge to the Registered Holder for any
issue or transfer tax or other incidental expense in respect of the issuance of
such certificate, all of which taxes and expenses shall be paid by the Company,
and such certificates shall be issued in the name of the Holder or in such name
or names as may be directed by the Registered Holder; provided, however, that in
the event certificates for Warrant Shares are to be issued in a name other than
the name of the

--------------------------------------------------------------------------------


Registered Holder, this Warrant when surrendered for exercise shall be
accompanied by the an assigned form duly executed by the Registered Holder; and
the Company may require, as a condition thereto, the payment of a sum sufficient
to reimburse it for any transfer tax incidental thereto.

        (h)      Closing of Books. The Company will not close its stockholder
books or records in any manner which prevents the timely exercise of this
Warrant, pursuant to the terms hereof.

        2.      Adjustments.

        (a)      Adjustment for Stock Dividends, Stock Splits and Combinations.
If the Company shall at any time or from time to time after the date on which
this Warrant was first issued (or, if this Warrant was issued upon partial
exercise of, or in replacement of, another warrant of like tenor, then the date
on which such original warrant was first issued) (the “Original Issue Date”):
(A) pays a stock dividend or otherwise make a distribution or distributions on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company upon exercise of this
Warrant), (B) subdivides outstanding shares of Common Stock into a larger number
of shares, (C) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (D) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event and the number of shares issuable upon
exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
under this paragraph shall become effective after the record date for the
determination of the stockholders entitled to receive such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or reclassification.

        (b)     Adjustment for Certain Dividends and Distributions. In the event
the Company at any time, or from time to time after the Original Issue Date
shall make or issue, or fix a record date for the determination of holders of
Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Purchase
Price then in effect immediately before such event shall be decreased as of the
time of such issuance or, in the event such a record date shall have been fixed,
as of the close of business on such record date, by multiplying the Purchase
Price then in effect by a fraction.

        (i)         the numerator of which shall be the total number of shares
of Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and

--------------------------------------------------------------------------------


        (ii)         the denominator of which shall be the total number of
shares of Common Stock issued and outstanding immediately prior to the time of
such issuance or the close of business on such record date.

        (c) Adjustments for Other Dividends and Distributions. In the event the
Company at any time or from time to time after the Original Issue Date shall
make or issue, or fix a record date for the determination of holders of Common
Stock entitled to receive, a dividend or other distribution payable in
securities of the Company (other than shares of Common Stock) or in cash or
other property (other than regular cash dividends paid out of earnings or earned
surplus, determined in accordance with generally accepted accounting
principles), then and in each such event provision shall be made so that the
Registered Holder shall receive upon exercise hereof, in addition to the number
of shares of Common Stock issuable hereunder, the kind and amount of securities
of the Company, cash or other property which the Registered Holder would have
been entitled to receive had this Warrant been exercised on the date of such
event and had the Registered Holder thereafter, during the period from the date
of such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

        (d) Adjustment for Reorganization. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (collectively, a “Reorganization”), then,
upon any subsequent exercise of this Warrant, the Registered Holder shall have
the right to receive the kind and amount of securities, cash or other property
which the Registered Holder would have been entitled to receive pursuant to such
Reorganization if such exercise had taken place immediately prior to such
Reorganization. Notwithstanding the foregoing sentence, if (x) there shall occur
any Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number of
shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value (as defined in subsection 1(b)(ii) above) per share of Common Stock as of
the effective date of such Reorganization, and the denominator of which is the
fair market value per share of common stock of the acquiring or surviving
company as of the effective date of such transaction, as determined in good
faith by the Board (using the principles set forth in subsections 2(e)(i) and
2(e)(ii) to the extent applicable), and (ii) the exercise price per share of
common stock of the acquiring or surviving company shall be the Purchase Price
divided by the fraction referred to in clause (B) above. In any such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Registered Holder, to the end that the
provisions set forth in this Section 2 (including provisions with respect to
changes in and other adjustments of the Purchase Price) shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities, cash
or other property thereafter deliverable upon the exercise of this Warrant.
Notwithstanding anything herein to the contrary, if a Reorganization occurs
prior to

--------------------------------------------------------------------------------


June 1, 2008, this Warrant shall be exercisable commencing as of the effective
date of such transaction.

        (e) Certificate as to Adjustments. Upon the occurrence of each
adjustment or readjustment of the Purchase Price pursuant to this Section 2, the
Company at its expense shall, as promptly as reasonably practicable but in any
event not later than 10 days thereafter, compute such adjustment or readjustment
in accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price) and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, as promptly as
reasonably practicable after the written request at any time of the Registered
Holder (but in any event not later than 10 days thereafter), furnish or cause to
be furnished to the Registered Holder a certificate setting forth (i) the
Purchase Price then in effect and (ii) the number of shares of Common Stock and
the amount, if any, of other securities, cash or property which then would be
received upon the exercise of this Warrant.

        3. Fractional Shares. The Company shall not be required upon the
exercise of this Warrant to issue any fractional shares, but shall pay the value
thereof to the Registered Holder in cash on the basis of the Fair Market Value
per share of Common Stock, as determined pursuant to subsection 2(e) above.

        4. Transfers, etc.

          (a) Notwithstanding anything to the contrary contained herein, this
Warrant and the Warrant Shares shall not be sold or transferred unless either
(i) they first shall have been registered under the Securities Act of 1933, as
amended (the “Act”), or (ii) such sale or transfer shall be exempt from the
registration requirements of the Act and the Company shall have been furnished
with an opinion of legal counsel, reasonably satisfactory to the Company, to the
effect that such sale or transfer is exempt from the registration requirements
of the Act. Notwithstanding the foregoing, no registration or opinion of counsel
shall be required for (i) a transfer by a Registered Holder which is an entity
to a wholly owned subsidiary or affiliate of such entity, a transfer by a
Registered Holder which is a partnership to a partner of such partnership or a
retired partner of such partnership or to the estate of any such partner or
retired partner, or a transfer by a Registered Holder which is a limited
liability company to a member of such limited liability company or a retired
member or to the estate of any such member or retired member, provided that the
transferee in each case agrees in writing to be subject to the terms of this
Section 5, or (ii) a transfer made in accordance with Rule 144 under the Act.


        (b) Each certificate representing Warrant Shares shall bear a legend
substantially in the following form:

  “The securities represented hereby have not been registered under the
Securities Act of 1933, as amended, or any state securities laws and neither the
securities nor any interest therein may be offered, sold, transferred, pledged
or otherwise disposed of except pursuant to an effective registration under such
act or an exemption from


--------------------------------------------------------------------------------


  registration, which, in the opinion of counsel reasonably satisfactory to
counsel for this corporation, is available.”


        The foregoing legend shall be removed from the certificates representing
any Warrant Shares, at the request of the holder thereof, (i) following the
Effective Date of the Registration Statement filed hereunder, (ii) following any
sale of such Shares or Warrant Shares pursuant to Rule 144, or (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144(k), or (iv) such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Securities and Exchange Commission).

        (c)     The Company will maintain a register containing the name and
address of the Registered Holder of this Warrant. The Registered Holder may
change its address as shown on the warrant register by written notice to the
Company requesting such change.

        (d)     Subject to the provisions of Section 5 hereof, this Warrant and
all rights hereunder are transferable, in whole or in part, upon surrender of
this Warrant with a properly executed assignment (in the form of Exhibit II
hereto) at the principal office of the Company (or, if another office or agency
has been designated by the Company for such purpose, then at such other office
or agency).

        5.      No Impairment. The Company will not, by amendment of its charter
or through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the Registered Holder against impairment. Without
limiting the generality of the foregoing, the Company will (a) not increase the
par value of any Warrant Shares above the amount payable therefor upon such
exercise immediately prior to such increase in par value, (b) take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable Warrant Shares upon the exercise
of this Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.

        6.      Notices of Record Date, etc. In the event:

        (a)      the Company shall take a record of the holders of its Common
Stock (or other stock or securities at the time deliverable upon the exercise of
this Warrant) for the purpose of entitling or enabling them to receive any
dividend or other distribution, or to receive any right to subscribe for or
purchase any shares of stock of any class or any other securities, or to receive
any other right; or

        (b)      of any capital reorganization of the Company, any
reclassification of the Common Stock of the Company, any consolidation or merger
of the Company with or into another corporation, or any transfer of all or
substantially all of the assets of the Company; or

--------------------------------------------------------------------------------


        (c)      of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,

        then, and in each such case, the Company will mail or cause to be mailed
to the Registered Holder a notice specifying, as the case may be, (i) the record
date for such dividend, distribution or right, and the amount and character of
such dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take place, and the time, if any is to be fixed,
as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 20 calendar prior
to the record date or effective date for the event specified in such notice. The
Registered Holder is entitled to exercise this Warrant during the period
commencing on the date of such notice to the effective date of the event
triggering such notice.

        7.      Reservation of Stock. The Company will at all times reserve and
keep available, solely for issuance and delivery upon the exercise of this
Warrant, such number of Warrant Shares and other securities, cash and/or
property, as from time to time shall be issuable upon the exercise of this
Warrant. The Company further covenants that its issuance of this Warrant shall
constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
the Warrant Shares upon the exercise of the purchase rights under this Warrant.
The Company will take all such reasonable action as may be necessary to assure
that such Warrant Shares may be issued as provided herein without violation of
any applicable law or regulation, or of any requirements of the trading market
upon which the Common Stock may be listed. The Company covenants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges created by the Company
in respect of the issue thereof (other than taxes in respect of any transfer
occurring contemporaneously with such issue).

        8.     Exchange or Replacement of Warrants.

        (a)      Upon the surrender by the Registered Holder, properly endorsed,
to the Company at the principal office of the Company, the Company will, subject
to the provisions of Section 5 hereof, issue and deliver to or upon the order of
the Registered Holder, at the Company’s expense, a new Warrant or Warrants of
like tenor, in the name of the Registered Holder or as the Registered Holder
(upon payment by the Registered Holder of any applicable transfer taxes) may
direct, calling in the aggregate on the face or faces thereof for the number of
shares of Common Stock (or other securities, cash and/or property) then issuable
upon exercise of this Warrant.

        (b)      Upon receipt of evidence reasonably satisfactory to the Company
of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares and (in the case of loss, theft or
destruction) upon delivery of an indemnity

--------------------------------------------------------------------------------


agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company (which, in the case of the Warrant, shall not
include the posting of any bond), or (in the case of mutilation) upon surrender
and cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor and dated as of such cancellation, in lieu of such Warrant
or stock certificate.

        9.      Notices. All notices and other communications from the Company
to the Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.

        10.     No Rights as Stockholder. Until the exercise of this Warrant,
the Registered Holder shall not have or exercise any rights by virtue hereof as
a stockholder of the Company. Notwithstanding the foregoing, in the event (i)
the Company effects a split of the Common Stock by means of a stock dividend and
the Purchase Price of and the number of Warrant Shares are adjusted as of the
date of the distribution of the dividend (rather than as of the record date for
such dividend), and (ii) the Registered Holder exercises this Warrant between
the record date and the distribution date for such stock dividend, the
Registered Holder shall be entitled to receive, on the distribution date, the
stock dividend with respect to the shares of Common Stock acquired upon such
exercise, notwithstanding the fact that such shares were not outstanding as of
the close of business on the record date for such stock dividend.

        11.     Amendment or Waiver. This Warrant may be modified or amended or
the provisions hereof waived with the written consent of the Company and the
Holder.

        12.     Dispute Resolution. In the case of a dispute as to the
determination of the Purchase Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile within two business days of receipt of the Purchase
Form giving rise to such dispute, as the case may be, to the Registered Holder.
If the Holder and the Company are unable to agree upon such determination or
calculation of the Purchase Price or the Warrant Shares within three business
days of such disputed determination or arithmetic calculation being submitted to
the Registered Holder, then the Company shall, within two business days submit
via facsimile (a) the disputed determination of the Purchase Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant. The Company, at the Company’s
expense, shall use reasonable best efforts to cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the

--------------------------------------------------------------------------------


Registered Holder of the results no later than ten business days from the time
it receives the disputed determinations or calculations. Such investment bank’s
or accountant’s determination or calculation, as the case may be, shall be
binding upon all parties absent demonstrable error.

        13.     Section Headings. The section headings in this Warrant are for
the convenience of the parties and in no way alter, modify, amend, limit or
restrict the contractual obligations of the parties.

        14.     Governing Law. This Warrant will be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof).

        15.     Facsimile Signatures. This Warrant may be executed by facsimile
signature.

        16.     Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Registered Holder. The provisions of this Warrant are
intended to be for the benefit of all Registered Holders from time to time of
this Warrant and shall be enforceable by the Holder or holder of Warrant Shares.

         17.    Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

*******

--------------------------------------------------------------------------------

        EXECUTED as of the Date of Issuance indicated above.

  DERMA SCIENCES INC.
 
      By:         Edward J. Quilty
President and Chief Financial Officer  


  ATTEST:
 
      By:         John E. Yetter, CPA
Vice President and Chief Executive Officer  



--------------------------------------------------------------------------------


EXHIBIT I

PURCHASE FORM

  To: Derma Sciences Inc. Dated:______________

        The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. _________), hereby elects to purchase (check applicable box):

        ____ shares of the Common Stock of Derma Sciences Inc. covered by such
Warrant; or

        ____ the maximum number of shares of Common Stock covered by such
Warrant pursuant to the cashless exercise procedure set forth in subsection
1(b).

        The undersigned herewith makes payment of the full purchase price for
such shares at the price per share provided for in such Warrant. Such payment
takes the form of (check applicable box or boxes):

  o   $______ in lawful money of the United States; and/or


  o   the cancellation of such portion of the attached Warrant as is exercisable
for a total of ________ Warrant Shares (using a Fair Market Value determined in
accordance with Section 1(b)(ii); and/or


  o   the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 1(b), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 1(b).


        Notwithstanding anything to the contrary contained herein, this Purchase
Form shall constitute a representation by the holder of the Warrant submitting
this Purchase Form that, after giving effect to the exercise provided for in
this Purchase Form, such holder (together with its affiliates) will not have
beneficial ownership (together with the beneficial ownership of such Person’s
affiliates) of a number of shares of Common Stock which exceeds the Maximum
Percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 1(e) of this Warrant.

Signature: ________________________________
 
Address: ________________________________
 
________________________________


--------------------------------------------------------------------------------

EXHIBIT II

ASSIGNMENT FORM

        FOR VALUE RECEIVED, ______________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant (No. _____) with respect to the number of shares of Common Stock of
Derma Sciences Inc. covered thereby set forth below, unto:

Name of Assignee Address No. of Shares




  Dated:_____________________


  Signature:________________________________


  Signature Guaranteed:


  By: _______________________

        The signature should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program) pursuant to
Rule 17Ad-15 under the Securities Exchange Act of 1934, as amended